Exhibit 10.9

 

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) dated as of
September 24, 2014, by and among, 21st CENTURY ONCOLOGY HOLDINGS, INC. F/K/A
RADIATION THERAPY SERVICES HOLDINGS, INC., 21st CENTURY ONCOLOGY, INC. F/K/A
RADIATION THERAPY SERVICES, INC., a Florida corporation (the “Company”), and
JAMES H. RUBENSTEIN, M.D. (“Executive”).

 

WHEREAS, the Executive and the Company are currently parties to that certain
Executive Employment Agreement, dated as of February 21, 2008 (the “Employment
Agreement”); and

 

WHEREAS, the Executive and Company desire to amend the Employment Agreement in
accordance with the terms and conditions set forth below.

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties, intending to be legally bound, hereby agree as follows:

 

I.          Section 3(a). Section 3(a) of the Employment Agreement is hereby
amended to delete the reference to “Four Hundred Thousand Dollars ($400,000.00)”
in its entirety and to replace it with “One Hundred Thousand Dollars
($100,000.00)”.

 

2.          Reimbursement of Attorneys’ Fees. The Company shall reimburse the
Executive for reasonable attorneys’ fees and costs incurred by the Executive in
connection with the negotiation and execution of this Amendment and as a
founding Director in connection with the Company’s recent financial
circumstances. Reimbursements shall be made within ten (10) calendar days
following the Executive’s submission of documentation to the Company evidencing
the amount of such attorneys’ fees and costs.

 

3.          Effective Date. The parties acknowledge and agree that the effective
date of the foregoing Amendment shall be July 27, 2014.

 

4.          No Further Amendments. The Executive and Company agree that all
provisions of the Employment Agreement shall remain in full force and effect
except when contradicted by this Amendment, in which case this Amendment shall
control.

 

5.          Counterparts. This Amendment may be executed in any number of
counterparts, including facsimile or an e-mail of a PDF tile containing a copy
of the signature page of the person executing this document, each of which shall
be an original, but all of which together shall constitute one in the same
instrument.

 

[SIGNATURE PAGE TO FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment to Executive Employment Agreement has been
duly executed as of the day and year first above written.

 

 

 

21ST CENTURY ONCOLOGY, INC.

 

 

 

By:

/s/ Daniel E. Dosoretz, M.D.

 

Name:

Daniel E. Dosoretz, M.D.

 

Title:

Chief Executive Officer

 

 

 

21ST CENTURY ONCOLOGY HOLDINGS, INC.

 

 

 

By:

/s/ Daniel E. Dosoretz, M.D.

 

Name:

Daniel E. Dosoretz, M.D.

 

Title:

Chief Executive Officer

 

 

 

EXECUTIVE:

 

 

 

By:

/s/ James H. Rubenstein, M.D.

 

Name:

James H. Rubenstein, M.D.

 

--------------------------------------------------------------------------------